     Case 2:20-cv-01968-KJM-CKD Document 26 Filed 03/11/21 Page 1 of 15


 1   Kenneth H. Yoon (State Bar No. 198443)
     Stephanie E. Yasuda (State Bar No. 265480)
 2   Yoon Law, APC
     One Wiltshire Boulevard, Suite 2200
 3   Los Angeles, California 90017
     Telephone: 213.612.0988
     Facsimile: 213.947.1211
 4   Email: kyoon@yoon-law.com
     Email: syasuda@yoonlaw.com
 5

 6   Attorneys for Plaintiff Tim Blackwell
     Michael C. Barnhill (State Bar No. 329621)
 7   Michael Best & Friedrich LLP
     2750 East Cottonwood Parkway, Suite 560
 8   Cottonwood Heights, Utah 84121
     Telephone: 801.833.0500
 9   Facsimile: 801.931.2500
     Email: mcbarnhill@michaelbest.com
10
     Judson D. Stelter (pro hac vice)
11   Michael Best & Friedrich LLP
     170 South Main Street, Suite 1000
     Salt Lake City, Utah 84101
12   Telephone: 385.695.6450
     Facsimile: 801.931.2500
13   Email: jdstelter@michaelbest.com
14   Ian A.J. Pitz (pro hac vice)
     Michael Best & Friedrich LLP
15   One South Pinckney, Suite 700
     Madison, Wisconsin 53703
16   Telephone: 608.257.3501
     Facsimile: 608.283.2275
17   Email: iapitz@michaelbest.com
     Michael K. Chropowicz (pro hac vice pending)
18   Michael Best & Friedrich LLP
     444 West Lake Street, Suite 3200
19   Chicago, Illinois 60606
     Telephone: 312.222.0800
20   Facsimile: 312.222.0818
     Email: mkchropowicz@michaelbest.com
21
     Attorney for Defendant Climate Pros, LLC
22

23

24

25

26
27

28

                                         STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-01968-KJM-CKD Document 26 Filed 03/11/21 Page 2 of 15


 1                                UNITED STATES DISTRICT COURT
 2                              EASTERN DISTRICT OF CALIFORNIA
 3
      TIM BLACKWELL, an individual and on
 4    behalf of all others similarly situated,
                                                         Case No. 2:20-cv-01968-KJM-CKD
 5                       Plaintiff,

 6            v.                                         STIPULATED PROTECTIVE ORDER

 7    COMMERCIAL REFRIGERATION
      SPECIALISTS, INC., a California
 8    corporation; CLIMATE PROS, LLC, a Dela-
      ware company; and DOES 1 through 50, in-
 9    clusive,

10                       Defendants.

11
     1.     PURPOSES AND LIMITATIONS
12
            Disclosure and discovery activity in this action are likely to involve production of confi-
13
     dential, proprietary, or private information for which special protection from public disclosure and
14
     from use for any purpose other than prosecuting this litigation may be warranted. Accordingly, the
15
     Parties hereby stipulate to and petition the Court to enter the following Stipulated Protective Order.
16
     The Parties acknowledge that this Order does not confer blanket protections on all disclosures or
17
     responses to discovery and that the protection it affords from public disclosure and use extends
18
     only to the limited information or items that are entitled to confidential treatment under the appli-
19
     cable legal principles. The Parties further acknowledge, as set forth in Section 12.3, below, that this
20
     Stipulated Protective Order does not entitle them to file confidential information under seal; Civil
21
     Local Rule 141 sets forth the procedures that must be followed and the standards that will be applied
22
     when a party seeks permission from the court to file material under seal.
23
     1.1    Good Cause Statement: This action is likely to involve trade secrets, including but not
24
     limited to, valuable research, development, commercial, financial, business, scientific, economic,
25
     technical and other confidential and proprietary information for which special protection from pub-
26
     lic disclosure and from use for any purpose other than prosecution of this action is warranted. Such
27

28
                                                        2
                                           STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-01968-KJM-CKD Document 26 Filed 03/11/21 Page 3 of 15


 1   confidential and proprietary materials and information generally consist of secret information be-

 2   cause it is neither known to, nor readily ascertainable by, another person, and which a Party has

 3   taken reasonable measure to maintain such secrecy, from which independent economic value is

 4   derived. Such confidential and proprietary materials and information may also be privileged or

 5   otherwise protected from disclosure under state or federal statutes, court rules, case decisions, or

 6   common law. In addition, it is likely that the Parties will exchange confidential personal infor-

 7   mation relating to the parties to this action and Non-Parties, such as financial information, medical

 8   or health-related information, personnel or other employment records of Non-Parties, and personal

 9   identifiers such as home addresses, telephone numbers, and Social Security numbers. Other confi-

10   dential information may be exchanged, including but not limited to, records pertaining to business

11   policies, procedures, and other records that contain non-public information, and agreements, con-

12   tracts, and proposals which could harm a Party’s competitive interests and business. Accordingly,

13   to expedite the flow of information the Parties are entitled to keep confidential, to ensure that the

14   Parties are permitted reasonable necessary uses of such material in preparation for and in the con-

15   duct of trial, to address their handling at the end of the litigation, and serve the ends of justice, a

16   protective order for such information is justified in this matter. It is the intent of the Parties that

17   information will not be designated as confidential for tactical reasons and that nothing be so desig-

18   nated without a good faith belief that it has been maintained in a confidential manner, and there is

19   good cause why it should not be part of the public record of this case.

20          The Parties believe that the following Order should be entered by the Court, as opposed to
21   a private agreement by between or among the Parties, because the terms the terms herein will per-

22   tain solely to the production and use of discovery material in this action, will set forth procedures

23   by which the Parties can expeditiously resolve confidentiality or privilege-related disputes before

24   the Court, and will govern potential discovery from third parties who would not otherwise be sub-

25   ject to a private agreement.

26   2.     DEFINITIONS
27   2.1    Challenging Party: a Party or Non-Party that challenges the designation of information or

28   items under this Order.
                                                        3
                                           STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-01968-KJM-CKD Document 26 Filed 03/11/21 Page 4 of 15


 1   2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is generated,

 2   stored or maintained) or tangible things that qualify for protection under Federal Rule of Civil

 3   Procedure 26(c), and as specified above in the Good Cause Statement. For purposes of this Order,

 4   the term “document” or “documents” shall include, without limitation, all discovery materials, dec-

 5   larations or affidavits, or other documents produced or provided in the course of discovery.

 6   2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well as

 7   their support staff).

 8   2.4     Designating Party: a Party or Non-Party that designates information or items that it pro-

 9   duces in disclosures or in responses to discovery as “CONFIDENTIAL.”

10   2.5     Disclosure or Discovery Material: all items or information, regardless of the medium or

11   manner in which it is generated, stored, or maintained (including, among other things, testimony,

12   transcripts, and tangible things), that are produced or generated in disclosures or responses to dis-

13   covery in this matter.

14   2.6     Expert: a person with specialized knowledge or experience in a matter pertinent to the

15   litigation who has been retained by a Party or its counsel to serve as an expert witness or as a

16   consultant in this action.

17   2.7     House Counsel: attorneys who are employees of a party to this action. House Counsel does

18   not include Outside Counsel of Record or any other outside counsel.

19   2.8     Non-Party: any natural person, partnership, corporation, association, or other legal entity

20   not named as a Party to this action.
21   2.9     Outside Counsel of Record: attorneys who are not employees of a party to this action but

22   are retained to represent or advise a party to this action and have appeared in this action on behalf

23   of that party or are affiliated with a law firm which has appeared on behalf of that party.

24   2.10    Party: any party to this action, including all of its officers, directors, employees, consult-

25   ants, retained experts, and Outside Counsel of Record (and their support staffs).

26   2.11    Producing Party: a Party or Non-Party that produces Disclosure or Discovery Material in
27   this action.

28
                                                        4
                                            STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-01968-KJM-CKD Document 26 Filed 03/11/21 Page 5 of 15


 1   2.12   Professional Vendors: persons or entities that provide litigation support services (e.g., pho-

 2   tocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing, storing,

 3   or retrieving data in any form or medium) and their employees and subcontractors.

 4   2.13   Protected Material: any Disclosure or Discovery Material that is designated as “CONFI-

 5   DENTIAL.”

 6   2.14   Receiving Party: a Party that receives Disclosure or Discovery Material from a Producing

 7   Party.
     3.     SCOPE
 8
            The protections conferred by this Stipulation and Order cover not only Protected Material
 9
     (as defined above), but also (1) any information copied or extracted from Protected Material; (2)
10
     all copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony, con-
11
     versations, or presentations by Parties or their Counsel that might reveal Protected Material. How-
12
     ever, the protections conferred by this Stipulation and Order do not cover the following infor-
13
     mation: (a) any information that is in the public domain at the time of disclosure to a Receiving
14
     Party or becomes part of the public domain after its disclosure to a Receiving Party as a result of
15
     publication not involving a violation of this Order, including becoming part of the public record
16
     through trial or otherwise; and (b) any information known to the Receiving Party prior to the dis-
17
     closure or obtained by the Receiving Party after the disclosure from a source who obtained the
18
     information lawfully and under no obligation of confidentiality to the Designating Party. Any use
19
     of Protected Material at trial shall be governed by a separate agreement or order.
20
     4.     DURATION
21
            Even after final disposition of this litigation, the confidentiality obligations imposed by this
22
     Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order
23
     otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and
24
     defenses in this action, with or without prejudice; and (2) final judgment herein after the completion
25
     and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the
26
     time limits for filing any motions or applications for extension of time pursuant to applicable law.
27
     5.     DESIGNATING PROTECTED MATERIAL
28
                                                        5
                                           STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-01968-KJM-CKD Document 26 Filed 03/11/21 Page 6 of 15


 1   5.1    Exercise of Restraint and Care in Designating Material for Protection: Each Party or Non-

 2   Party that designates information or items for protection under this Order must take care to limit

 3   any such designation to specific material that qualifies under the appropriate standards. The Desig-

 4   nating Party must designate for protection only those parts of material, documents, items, or oral

 5   or written communications that qualify – so that other portions of the material, documents, items,

 6   or communications for which protection is not warranted are not swept unjustifiably within the

 7   ambit of this Order.

 8          Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown

 9   to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily

10   encumber or retard the case development process or to impose unnecessary expenses and burdens

11   on other parties) expose the Designating Party to sanctions.

12          If it comes to a Designating Party’s attention that information or items that it designated for

13   protection do not qualify for protection, that Designating Party must promptly notify all other Par-

14   ties that it is withdrawing the mistaken designation.

15          5.2     Manner and Timing of Designations. Except as otherwise provided in this Order

16   (see, e.g., second paragraph of Section 5.2(a) below), or as otherwise stipulated or ordered, Disclo-

17   sure or Discovery Material that qualifies for protection under this Order must be clearly so desig-

18   nated before the material is disclosed or produced.

19          Designation in conformity with this Order requires:

20          (a) for information in documentary form (e.g., paper or electronic documents, but excluding
21   transcripts of depositions or other pretrial or trial proceedings), that the Producing Party affix the
22   legend “CONFIDENTIAL” to each page that contains protected material. If only a portion or por-
23   tions of the material on a page qualifies for protection, the Producing Party also must clearly iden-
24   tify the protected portion(s) (e.g., by making appropriate markings in the margins).
25          A Party or Non-Party that makes original documents or materials available for inspection
26   need not designate them for protection until after the inspecting Party has indicated which material
27   it would like copied and produced. During the inspection and before the designation, all of the
28
                                                        6
                                          STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-01968-KJM-CKD Document 26 Filed 03/11/21 Page 7 of 15


 1   material made available for inspection shall be deemed “CONFIDENTIAL.” After the inspecting

 2   Party has identified the documents it wants copied and produced, the Producing Party must deter-

 3   mine which documents, or portions thereof, qualify for protection under this Order. Then, before

 4   producing the specified documents, the Producing Party must affix the “CONFIDENTIAL” legend

 5   to each page that contains Protected Material. If only a portion or portions of the material on a page

 6   qualifies for protection, the Producing Party also must clearly identify the protected portion(s) (e.g.,

 7   by making appropriate markings in the margins).

 8          (b) for testimony given in deposition or in other pretrial or trial proceedings, that the Des-

 9   ignating Party identify on the record, before the close of the deposition, hearing, or other proceed-

10   ing, all protected testimony.

11          (c) for information produced in some form other than documentary and for any other tan-

12   gible items, that the Producing Party affix in a prominent place on the exterior of the container or

13   containers in which the information or item is stored the legend “CONFIDENTIAL.” If only a

14   portion or portions of the information or item warrant protection, the Producing Party, to the extent

15   practicable, shall identify the protected portion(s).

16   5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to designate

17   qualified information or items does not, standing alone, waive the Designating Party’s right to se-

18   cure protection under this Order for such material. Upon timely correction of a designation, the

19   Receiving Party must make reasonable efforts to assure that the material is treated in accordance

20   with the provisions of this Order.
21   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

22   6.1    Timing of Challenges: Any Party or Non-Party may challenge a designation of confidenti-

23   ality at any time. Unless a prompt challenge to a Designating Party’s confidentiality designation is

24   necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens, or a signif-

25   icant disruption or delay of the litigation, a Party does not waive its right to challenge a confiden-

26   tiality designation by electing not to mount a challenge promptly after the original designation is
27   disclosed.

28   6.2    Meet and Confer: The Challenging Party shall initiate the dispute resolution process by
                                                 7
                                           STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-01968-KJM-CKD Document 26 Filed 03/11/21 Page 8 of 15


 1   providing written notice of each designation it is challenging and describing the basis for each

 2   challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must

 3   recite that the challenge to confidentiality is being made in accordance with this specific paragraph

 4   of the Protective Order. The Parties shall attempt to resolve each challenge in good faith and must

 5   begin the process by conferring directly (in voice to voice dialogue; other forms of communication

 6   are not sufficient) within 14 days of the date of service of notice. In conferring, the Challenging

 7   Party must explain the basis for its belief that the confidentiality designation was not proper and

 8   must give the Designating Party an opportunity to review the designated material, to reconsider the

 9   circumstances, and, if no change in designation is offered, to explain the basis for the chosen des-

10   ignation. A Challenging Party may proceed to the next stage of the challenge process only if it has

11   engaged in this meet and confer process first or establishes that the Designating Party is unwilling

12   to participate in the meet and confer process in a timely manner.

13   6.3    Judicial Intervention. If the Parties cannot resolve a challenge without court intervention,

14   the Designating Party shall file and serve a motion to retain confidentiality within 21 days of the

15   initial notice of challenge or within 14 days of the parties agreeing that the meet and confer process

16   will not resolve their dispute, whichever is earlier. Each such motion must be accompanied by a

17   competent declaration affirming that the movant has complied with the meet and confer require-

18   ments imposed in the preceding paragraph. Failure by the Designating Party to make such a motion

19   including the required declaration within 21 days (or 14 days, if applicable) shall automatically

20   waive the confidentiality designation for each challenged designation. In addition, the Challenging
21   Party may file a motion challenging a confidentiality designation at any time if there is good cause

22   for doing so, including a challenge to the designation of a deposition transcript or any portions

23   thereof. Any motion brought pursuant to this provision must be accompanied by a competent dec-

24   laration affirming that the movant has complied with the meet and confer requirements imposed by

25   the preceding paragraph.

26
27

28
                                                        8
                                          STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-01968-KJM-CKD Document 26 Filed 03/11/21 Page 9 of 15


 1           The burden of persuasion in any such challenge proceeding shall be on the Designating

 2   Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose

 3   unnecessary expenses and burdens on other Parties) may expose the Challenging Party to sanctions.

 4   Unless the Designating Party has waived the confidentiality designation by failing to file a motion

 5   to retain confidentiality as described above, all Parties shall continue to afford the material in ques-

 6   tion the level of protection to which it is entitled under the Producing Party’s designation until the

 7   court rules on the challenge.

 8   7.      ACCESS TO AND USE OF PROTECTED MATERIAL

 9   7.1     Basic Principles: A Receiving Party may use Protected Material that is disclosed or pro-

10   duced by another Party or by a Non-Party in connection with this case only for prosecuting, de-

11   fending, or attempting to settle this litigation. Such Protected Material may be disclosed only to the

12   categories of persons and under the conditions described in this Order. When the litigation has been

13   terminated, a Receiving Party must comply with the provisions of Section 13 below (FINAL DIS-

14   POSITION).

15           Protected Material must be stored and maintained by a Receiving Party at a location and in

16   a secure manner that ensures that access is limited to the persons authorized under this Order.

17           7.2      Disclosure of “CONFIDENTIAL” Information or Items: Unless otherwise ordered

18   by the Court or permitted in writing by the Designating Party, a Receiving Party may disclose any

19   information or item designated “CONFIDENTIAL” only to:

20           (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees
21   of said Outside Counsel of Record to whom it is reasonably necessary to disclose the information

22   for this litigation;

23           (b) the officers, directors, and employees (including House Counsel) of the Receiving Party

24   to whom disclosure is reasonably necessary for this litigation;

25           (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is reason-

26   ably necessary for this litigation and who have signed the “Acknowledgment and Agreement to Be
27   Bound” (Exhibit A);

28           (d) the Court and its personnel;
                                                         9
                                           STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-01968-KJM-CKD Document 26 Filed 03/11/21 Page 10 of 15


 1            (e) court reporters and their staff, professional jury or trial consultants, mock jurors, and

 2    Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have

 3    signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

 4            (f) during their depositions, witnesses in the action to whom disclosure is reasonably nec-

 5    essary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A), un-

 6    less otherwise agreed by the Designating Party or ordered by the Court. Pages of transcribed dep-

 7    osition testimony or exhibits to depositions that reveal Protected Material must be separately bound

 8    by the court reporter and may not be disclosed to anyone except as permitted under this Stipulated

 9    Protective Order.

10            (g) the author or recipient of a document containing the information or a custodian or other
11    person who otherwise possessed or knew the information.
12    8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
13    LITIGATION
14            If a Party is served with a subpoena or a court order issued in other litigation that compels
15    disclosure of any information or items designated in this action as “CONFIDENTIAL,” that Party
16    must:
17            (a) promptly notify in writing the Designating Party. Such notification shall include a copy
18    of the subpoena or court order;
19            (b) promptly notify in writing the Party who caused the subpoena or order to issue in the
20    other litigation that some or all of the material covered by the subpoena or order is subject to this
21    Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and
22            (c) cooperate with respect to all reasonable procedures sought to be pursued by the Desig-
23    nating Party whose Protected Material may be affected.
24            If the Designating Party timely seeks a protective order, the Party served with the subpoena
25    or court order shall not produce any information designated in this action as “CONFIDENTIAL”
26    before a determination by the court from which the subpoena or order issued, unless the Party has
27

28
                                                        10
                                           STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-01968-KJM-CKD Document 26 Filed 03/11/21 Page 11 of 15


 1    obtained the Designating Party’s permission. The Designating Party shall bear the burden and ex-

 2    pense of seeking protection in that court of its confidential material – and nothing in these provi-

 3    sions should be construed as authorizing or encouraging a Receiving Party in this action to disobey

 4    a lawful directive from another court.

 5    9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

 6    LITIGATION

 7             (a) The terms of this Order are applicable to information produced by a Non-Party in this

 8    action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in con-

 9    nection with this litigation is protected by the remedies and relief provided by this Order. Nothing

10    in these provisions should be construed as prohibiting a Non-Party from seeking additional protec-

11    tions.

12             (b) In the event that a Party is required, by a valid discovery request, to produce a Non-

13    Party’s confidential information in its possession, and the Party is subject to an agreement with the

14    Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

15             (1) promptly notify in writing the Requesting Party and the Non-Party that some or all of

16    the information requested is subject to a confidentiality agreement with a Non-Party;

17             (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order in this

18    litigation, the relevant discovery request(s), and a reasonably specific description of the information

19    requested; and

20             (3) make the information requested available for inspection by the Non-Party.
21             (c) If the Non-Party fails to object or seek a protective order from this Court within 14 days

22    of receiving the notice and accompanying information, the Receiving Party may produce the Non-

23    Party’s confidential information responsive to the discovery request. If the Non-Party timely seeks

24    a protective order, the Receiving Party shall not produce any information in its possession or control

25    that is subject to the confidentiality agreement with the Non-Party before a determination by the

26    court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense of
27    seeking protection in this Court of its Protected Material.

28    10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                           11
                                            STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-01968-KJM-CKD Document 26 Filed 03/11/21 Page 12 of 15


 1             If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

 2    Material to any person or in any circumstance not authorized under this Stipulated Protective Order,

 3    the Receiving Party must immediately (a) notify in writing the Designating Party of the unauthor-

 4    ized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material,

 5    (c) inform the person or persons to whom unauthorized disclosures were made of all the terms of

 6    this Order, and (d) request such person or persons to execute the “Acknowledgment and Agreement

 7    to Be Bound” that is attached hereto as Exhibit A.

 8    11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

 9    MATERIAL

10             When a Producing Party gives notice to Receiving Parties that certain inadvertently pro-

11    duced material is subject to a claim of privilege or other protection, the obligations of the Receiving

12    Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not

13    intended to modify whatever procedure may be established in an e-discovery order that provides

14    for production without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e),

15    insofar as the Parties reach an agreement on the effect of disclosure of a communication or infor-

16    mation covered by the attorney-client privilege or work product protection, the Parties may incor-

17    porate their agreement in the stipulated protective order submitted to the court.

18    12.      MISCELLANEOUS

19    12.1     Right to Further Relief. Nothing in this Order abridges the right of any person to seek its
20    modification by the court in the future.
21    12.2     Right to Assert Other Objections. By stipulating to the entry of this Protective Order no
22    Party waives any right it otherwise would have to object to disclosing or producing any information
23    or item on any ground not addressed in this Stipulated Protective Order. Similarly, no Party waives
24    any right to object on any ground to use in evidence of any of the material covered by this Protective
25    Order.
26    12.3     Filing Protected Material. Without written permission from the Designating Party or a court
27    order secured after appropriate notice to all interested persons, a Party may not file in the public
28
                                                          12
                                            STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-01968-KJM-CKD Document 26 Filed 03/11/21 Page 13 of 15


 1    record in this action any Protected Material. A Party that seeks to file under seal any Protected

 2    Material must comply with Local Rule 141. Protected Material may only be filed under seal pur-

 3    suant to a court order authorizing the sealing of the specific Protected Material at issue. Pursuant

 4    to Local Rule 141, a sealing order will issue only upon a request establishing that the Protected

 5    Material at issue is privileged, protectable as a trade secret, or otherwise entitled to protection under

 6    the law. If a Receiving Party’s request to file Protected Material under seal pursuant to Local Rule

 7    141 is denied by the Court, then the Receiving Party may file the information in the public record

 8    unless otherwise instructed by the Court.

 9    13.     FINAL DISPOSITION

10            Within 60 days after the final disposition of this action, as defined in Section 4, each Re-

11    ceiving Party must return all Protected Material to the Producing Party or destroy such material. As

12    used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations, sum-

13    maries, and any other format reproducing or capturing any of the Protected Material. Whether the

14    Protected Material is returned or destroyed, the Receiving Party must submit a written certification

15    to the Producing Party (and, if not the same person or entity, to the Designating Party) by the 60

16    day deadline that (1) identifies (by category, where appropriate) all the Protected Material that was

17    returned or destroyed and (2) affirms that the Receiving Party has not retained any copies, abstracts,

18    compilations, summaries or any other format reproducing or capturing any of the Protected Mate-

19    rial. Notwithstanding this provision, Counsel are entitled to retain an archival copy of all pleadings,

20    motion papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence, depo-
21    sition and trial exhibits, expert reports, attorney work product, and consultant and expert work

22    product, even if such materials contain Protected Material. Any such archival copies that contain

23    or constitute Protected Material remain subject to this Protective Order as set forth in Section 4

24    (DURATION).

25    14.     Violation: Any violation of this Order may be punished by appropriate measures including,

26    without limitation, contempt proceedings and/or monetary sanctions.
27

28
                                                          13
                                            STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-01968-KJM-CKD Document 26 Filed 03/11/21 Page 14 of 15


 1    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 2
      Dated: March 10, 2021                     YOON LAW, APC
 3

 4                                              By:   /s/ Kenneth H. Yoon
                                                      Attorney for Tim Blackwell
 5

 6

 7    Dated: March 10, 2021                     MICHAEL BEST & FRIEDRICH LLP
 8
                                                By:   /s/ Judson D. Stelter
 9                                                    Attorney for Climate Pros, LLC

10

11

12    FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
13

14    Dated: March 11, 2021
                                             _____________________________________
15
                                             CAROLYN K. DELANEY
16                                           UNITED STATES MAGISTRATE JUDGE

17

18

19

20
21

22

23

24

25

26
27

28
                                              14
                                  STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-01968-KJM-CKD Document 26 Filed 03/11/21 Page 15 of 15


 1

 2                                                  EXHIBIT A

 3    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 4             I, _____________________________ [print or type full name], of _________________

 5    [print or type full address], declare under penalty of perjury that I have read in its entirety and

 6    understand the Stipulated Protective Order that was issued by the United States District Court for

 7    the Eastern District of California on ________________, 2021, in the case of Timothy Blackwell v.

 8    Commercial Refrigeration Specialists, Inc. et al. I agree to comply with and to be bound by all the

 9    terms of this Stipulated Protective Order and I understand and acknowledge that failure to so com-

10    ply could expose me to sanctions and punishment in the nature of contempt. I solemnly promise

11    that I will not disclose in any manner any information or item that is subject to this Stipulated

12    Protective Order to any person or entity except in strict compliance with the provisions of this

13    Order.

14             I further agree to submit to the jurisdiction of the United States District Court for the Eastern

15    District of California for the purpose of enforcing the terms of this Stipulated Protective Order,

16    even if such enforcement proceedings occur after termination of this action.

17             I hereby appoint __________________________ [print or type full name] of

18    _______________________________________ [print or type full address and telephone number]

19    as my California agent for service of process in connection with this action or any proceedings

20    related to enforcement of this Stipulated Protective Order.
21

22    Date: ______________________________________

23    City and State where sworn and signed: _________________________________

24

25    Printed name: _______________________________

26
27    Signature: __________________________________

28
                                                           15
                                             STIPULATED PROTECTIVE ORDER
